Case: 14-11060    Date Filed: 12/29/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11060
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:09-cr-60260-WPD-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

KHAMBREL HOLCOMBE,
a.k.a. Brel,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 29, 2014)

Before MARTIN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-11060     Date Filed: 12/29/2014   Page: 2 of 2


      Nathan Clark, counsel for Khambrel Holcombe, has moved to withdraw

from further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because our

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion is GRANTED, and Holcombe’s conviction and sentence are

AFFIRMED.




                                          2